TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00079-CV




Gerald Clayton Merwin a/k/a Jerry Clayton Merwin, Individually 
and d/b/a Preston Car Stereo, Appellant

v.

Nova Information Systems, Inc., Appellee




FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
NO. 286,595, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        Appellant Gerald Clayton Merwin a/k/a Jerry Clayton Merwin, Individually and
d/b/a Preston Car Stereo and Appellee Nova Information Systems, Inc. have agreed to set aside
the default judgment made the basis of this appeal and have filed a joint motion to set aside the
trial court’s judgment and remand this case to the trial court.  We grant the motion, set aside the
trial court’s judgment without regard to the merits, and remand the cause to the trial court.  Tex.
R. App. P. 42.1(a)(2)(B).
 
                                                                        __________________________________________
                                                                        Bob Pemberton, Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Vacated and Remanded
Filed:   June 8, 2006